PER CURIAM.
In this Anders1 appeal, we affirm Appellant’s judgment and sentence, but reduce the trial court’s assessment of $350 for “Cost of Prosecution” against Appellant to the $100 statutory minimum that is required by section 938.27, Florida Statutes (2008). We find that in the context of this case, the trial court’s decision to reimpose the $250, now stricken, was undertaken without the necessary statutory authority supporting the additional assessment.
AFFIRMED IN PART and REVERSED IN PART.
MONACO, C.J., GRIFFIN, J., and COBB, W., Senior Judge, concur.

. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).